JIMMY H. VAUGHN,              )   DAVIDSON CIRCUIT
                              )   No. 77466
     Plaintiff/Appellant          )
                              )   Appeal No.
v.                            )   01A01-9707-CV-00347
                              )
MARY RUNYON VAUGHN,

     Defendant/Appellee
                              )
                              )
                              )
                                          FILED
                                             April 29, 1998

                                          Cecil W. Crowson
                                         Appellate Court Clerk
            IN THE COURT OF APPEALS OF TENNESSEE
                       AT NASHVILLE



     APPEAL FROM THE DAVIDSON COUNTY CIRCUIT COURT
                AT NASHVILLE, TENNESSEE



             HONORABLE MURIEL ROBINSON, JUDGE




Larry Roberts
627 Second Avenue South
Nashville, TN 37210
ATTORNEY FOR PLAINTIFF/APPELLANT

Thomas F. Bloom
500 Church Street, 5th Floor
Nashville, TN 37219
ATTORNEY FOR DEFENDANT/APPELLEE




                     AFFIRMED AND REMANDED




                              WILLIAM H. INMAN, SENIOR JUDGE

CONCUR:

HENRY F. TODD, PRESIDING JUDGE, MIDDLE SECTION
BEN H. CANTRELL, JUDGE

JIMMY H. VAUGHN,                      )      DAVIDSON CIRCUIT
                                      )      No. 77466
      Plaintiff/Appellant                    )
                                      )      Appeal No.
v.                                    )      01A01-9707-CV-00347
                                      )
MARY RUNYON VAUGHN,                   )
                                      )
      Defendant/Appellee              )


                                 OPINION

      The trial court found that there had been a change of circumstances and

increased Jimmy Hunter Vaughn’s [husband’s] alimony obligation to Mary

Runyon Vaughn [wife] from $400.00 per month to $600.00 per month. The

court also found that husband should pay $350.00 as reasonable attorney fees to

wife’s attorney.

      We affirm the judgment of the trial court.

       Husband was granted a divorce from wife in 1975. The court ordered

husband to pay wife alimony in futuro of $200.00 per month until her death or

remarriage. Neither party has remarried.

      In July 1992 the parties entered an agreed order increasing alimony to

$400.00 per month.

      In April 1997 wife petitioned for another increase and the trial judge

ordered husband to increase alimony to $600.00 per month. Husband appeals,

insisting there has been no substantial and material change in circumstances to

warrant the increase.

      At the time of the hearing,Wife received $368.00 per month in Social

Security benefits and $400.00 alimony, for a total net monthly income of

$768.00. Husband’s statement of income and expenses indicated his net

monthly income was $1,965.00 after paying $400.00 monthly in alimony.
      Wife testified that since 1992 she has experienced an increase of $115.00

per month in her mortgage payment, which is now $673.00 per month, and that

her home needs roof and garage repairs. Her car reached such a state of

disrepair that it was towed away. She has been hospitalized and her monthly

medication costs have increased beyond her ability to pay for them. A new

prescription has gone unfilled. Her monthly expenses exceed her income and

she now has unpaid hospital bills and receives food stamp assistance.

      Husband’s expenses include a mortage payment of $315.00, monthly

payments totalling $623.00 on $17,800.00 of credit card debt, and entertainment

related expenses of $183.00 per month, including YMCA membership,

American On Line, cable t.v. and general entertainment of $75.00 per month.

He also alleged, among other expenses, a monthly food budget of $400.00 for

himself.

      Review of the findings of fact made by the trial court is de novo upon the

record of the trial court, accompanied by a presumption of the correctness of the

finding, unless the preponderance of the evidence is otherwise. T.R.A.P. 13(d).

      An award of alimony in futuro remains within the control of the court

issuing the initial decree, and may be modified on application to the court.

T.C.A. § 36-5-101(a)(1) describes the condition that must be met for

modification: “ . . . on application of either party, the court may increase or

decrease the amount of such support only upon a showing of a substantial and

material change of circumstances.” The party seeking relief on the grounds of

changed circumstances has the burden of proving the changed circumstances

justifying an increase or decrease in the amount of the alimony award. Azbill v.

Azbill, 661 S.W.2d 682 (Tenn. App. 1983). The two most important factors are

the need of the obligee spouse and the ability to pay of the obligor spouse, with
the need of the obligee being the single most critical factor in the modification

decision. Lancaster v. Lancaster, 671 S.W.2d 501 (Tenn. Ct. App. 1984).

      We find the evidence preponderates in favor of the trial court’s increase

of alimony to the wife. Since the last increase in 1992 she has sustained an

increase in her monthly mortgage payment, declining health resulting in

unexpected and unpaid hospital and prescription bills, and deterioration of her

home due to inability to pay for repairs.

      Husband raises the issue of the trial court’s order that he pay wife’s

attorney’s fee of $350.00.

      The trial court is vested with wide discretion in the allowance of attorney

fees and this Court will not interfere except upon a showing of abuse of that

discretion. The evidence is overwhelming that wife lacks the ability to pay her

attorney’s fees, and we find the trial court did not abuse its discretion in

ordering the fees to be paid by husband.

      The judgment of the trial court is affirmed with costs assessed to the

appellant and the case is remanded.



                                        _______________________________
                                        William H. Inman, Senior Judge
CONCUR:



___________________________
Henry F. Todd, Presiding Judge



_________________________
Ben H. Cantrell, Judge